Marshall, J.
This cause was submitted February 25, 1903. There were then but four justices participating in the business of the court. They were equally divided as to the proper judgment to render. The disposition of the matter was delayed only to admit of further investigations, which did not lead to any material change. Since a reversal would not enable appellant to obtain relief, except by way of costs, and ch. 341, Laws of 1899, was amended by ch. 382, Laws of 1903, eliminating the feature which gave rise to the litigation, rendering it unlikely that we shall have upon the same facts the question upon which the cause turned in the court below before us again, it seems best to announce the decision of the court as of the time of the submission, in accordance with what' the then situation rendered necessary if acted upon at all.
By the Gourt. — The judgment appealed from is affirmed upon an equal division of the justices participating in the hearing and decision, the order to that effect to be entered as of the time the cause was submitted, to wit, February 25, 1903.